Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 1 of 45

|

Fill in this information to identify your case: oul a ¥ Pots

United States Bankruptcy Court for the:

_______ District of J AN . 3, 1 2 02 0

Case number (irknowny: ss Ss«CC haat you are filing under: Davidd Bradley, Clerk of Co
. Ch : " ure.
japter 7
QO) Chapter 11 '
QO] Chapter 12 | a
QO Chapter 13 Q Check if this is an
amended filing

 

 

Official Form 101 .
Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other r Debtor 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

|
Identify Yourself

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

| “About Debtor *
4. Your full name _ _
Write the name that is on your ‘
government-issued picture Anthony / tr IS
identification (for example, First name : Firstname ;
your driver's license or Maurice ° Cary ;
passport). Middle name ‘: Middle name
Bring your picture Johnson = Johnson
identification to your meeting = Last name Last name
with the trustee. ~
Suffix (Sr., Jr., #, Hf) «+. Sufi (Sr, Jn 1, UD
2. Ail other names you .
have used in the last 8 First name ~~ Firstname
years
Include your martied or Middle name Middle name
maiden names. .
. Last name a Last name
First name “First name
Middle name : . Middle name
Last name “Last name
3. Only the last 4 digits of
your Social Security mx - x -_ 5. _ 3 82 _, Om -m-_9 5 7) 6
number or federal OR _ OR
Individual Taxpayer 9 9
Identification number XK XK Lo PW KK HL
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuats Filing for Bankruptcy page 1

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 2 of 45

Debtor 1
First Name

Anthony Maurice Johnson

Middle Name

Last Name

Case number (if mown),

,

|

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 4:

0d 1 have not used any business names or EINs.

_ About Debtor 2 (Spouse Only ina Joint Gase);""

. I have not used any business names or E!Ns.

F
I
|

 

 

Business name Business name
|
: I
Business name Business name |
oo ce
EIN EIN
ee ee ag
EIN EIN

 

5. Where you live

6301 Penny Lane

If Debtor 2 lives at a different address:

 

Number Street

 

|
\
|
|
Number Street |
|

 

 

 

Corpus Christi TX 78414

City State ZIP Code City State ZIP Code
Nueces ‘ |
County County l

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

. - If Debtor 2’s mailing address is different from
.- yours, fill it in here. Note that the court will send
“. any notices to this mailing address.

 

Number Street

2. Number Street

 

P.O. Box

 

 

 

 

 

 

P.O. Box
City State ZIPCode .~ Gity State ZIP Code
6. Why you are choosing Check one: ’ Check one:

this district to file for
bankruptcy

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

U) I have another reason. Explain.
(See 28 U.S.C. § 1408.)

~» CO thave another reason. Explain.

 

 

 

 

“ Over the last 180 days before filing this petition,
| have lived in this district longer than in any

other district.

(See 28 US.C. § 1408.)

 

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 20-20053 Document 1 Filed in TXSB on 01/31/20 Page 3 of 4 |

 

Debtor 4 Anthony Maurice Johnson Case number (if known) |

First Name Middie Name Last Name

Tell the Court About Your Bankruptcy Case

 

‘7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

; are choosing to file

| under 4 Chapter 7

Qi Chapter 11

j

() Chapter 12

 

|
U) Chapter 13 |
|

| 8. How you will pay the fee (11 will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

 

: Wi 1 need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 1084).
' (2 | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is

: |
t

less than 150% of the official poverty line that applies to your family size and you are unable to

 

 

 

 

 

 

 

 

 

 

pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for No

! bankruptcy within the

| last 8 years? OYes. District When Case number

i MM / DD /YYYY ;
: District When Case number
MM/ DD /YYYY i
! District When Case number ;
MM / DD /YYYY
:
' 10. Are any bankruptcy No
| cases pending or being
filed by a spouse who is Li Yes. Debtor Relationship to you \
not filing this case with District When _ Case number, if known.
_ -you, or by a business MM/DD /YYYY

partner, or by an

| affiliate?

Debtor Relationship to you

: District When Case number, if known

MM /DD/YYYY

| 11. Do you rent your QNo. Gotoline 12.

| residence? Yes. Has your landlord obtained an eviction judgment against you?

i Y No. Go to line 12.

i Q) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as

: part of this bankruptcy petition.

\

 

 

 

|
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Debtor 1

Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 4 of 45

First Name

Anthony Maurice Johnson

Middle Name

Last Name

Report About Any Businesses You Own as a Sole Proprietor

j

¢
I

Case number (i known),

 

12. Are you a sole proprietor

of any full- or part-time
business?

A Sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Wi No. Goto Part 4.

CL) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State

Check the appropriate box to describe your business:

(} Health Care Business (as defined in 11 U.S.C. § 101(27A))
U Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

(2 Stockbroker (as defined in 11 U.S.C. § 101(53A))
UI Commodity Broker (as defined in 11 U.S.C. § 101(6))
CJ None of the above

ZIP Code

 

eee ere if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

i

i
|
i

13. Are you filing under

Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smalf

business debtor, see
11 U.S.C. § 101(61D).

 

if you are filing under Chapter 1 1, the court must know whether you are a smalf business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

WI No. tam not filing under Chapter 11.

LI No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in

the Bankruptcy Code.

Q) Yes. lam filing under Chapter 11 and ! am a small business debtor according to the definition in the

Bankruptcy Code.

 

; 14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any

. property that needs

immediate attention?
For example, do you own

Wino
UL Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

 

 

 

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?
Where is the property?
Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
i
'

15. Tell the court whether

 

Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 5 of 45

Debtor 1

_ First Name Middle Name

Part 5:

Anthony Maurice Johnson

Lest Name

Case number (if known),

Explain Your Efforts to Receive a Briefing About Credit t Counseling

 

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

“About D

   

You must check one:
bf I received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ I received a briefing from an approved credit
counseling agency within the 180 days before |

ne You must check one:

 

 

“. bd [received a briefing from an approved credit

counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate, and the payment

plan, if any, that you developed with the agency.

~ Ot received a briefing from an|approved credit

filed this bankruptcy petition, but I do not have a & :

certificate of completion.
Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment cs

plan, if any.

U1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C2 | am not required to receive a briefing about
credit counseling because of:

C) incapacity.
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

counseling agency within the 180 days before I
filed this bankruptcy petition, but I do not have a

certificate of completion.

Within 14 days after you file this bankruptcy petition,
payment

you MUST file a copy of the certificate and
plan, if any.

 

:*. () | certify that | asked for credit counseling

| have a mental illness or a mental ~~:

motion for waiver of credit counseling with the court. a

Voluntary Petition for individuals Filing for Bankruptcy

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent

circumstances merit a 30-day temporary waiver |

of the requirement.

To ask for a 30-day temporary cir of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if|the court is
dissatisfied with your reasons for not receiving a

briefing before you filed for bankruptcy.
if the court is satisfied with your

still receive a briefing within 30'days after you file.
You must file a certificate from the approved

agency, along with a copy of the payment plan you

developed, if any. If you do notido so, your case
may be dismissed.

Any extension of the 30-day deadiine i is granted

only for cause and is limited to a maximum of 15
days.

CJ 1am not required to receive a briefing about
credit counseling because of:

|

UL) Incapacity.
deficiency that makes me
incapable of realizing or making

fational decisions about finances.

L) Disabitity.
: to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
Teasonably tried to do so.

C) Active duty.

| am currently jon active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

|
|
| page 5
|

reasons, you must

My physical disability causes me

i

i

| have a mental illness or a mental |

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 6 of 45

Anthony Maurice Johnson

First Name Middle Name Last Name

Debtor 1 Case number (if known),

lee Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.SIC. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LI No. Go to line 16b.
Wi Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment!

‘ CI No. Go to line 16c.
CI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

CJ No. | am not filing under Chapter 7. Go to line 18.

 

 

 

 

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Wi No

! administrative expenses

"are paid that funds will be C) Yes

, available for distribution

; to unsecured creditors?

' 48, How many creditors do = ([Q 1-49 C 1,000-5,000 QO) 25,001-50,000

| you estimate that you Q) 50-99 () 5,001-10,000 C) 50,001-100,000

: owe? Q) 100-199 C) 10,001-25,000 Q) More than 100,000

: (3 200-999

, 19. How much do you (2 $0-$50,000 C) $1,000,001-$10 million C1 $500,000,001-$1 billion

; estimate your assets to — () $50,001-$100,000 C2 $10,000,001-$50 million O $1,000,000,001-$10 billion

, be worth? QO) $100,001-$500,000 (2 $50,000,001-$100 million ( $10,000,000,001-$50 billion

{) $500,001-$1 million (CQ $100,000,001-$500 million OQ More than $50 billion

i

20. How much do you CA $0-$50,000 CQ $1,000,001-$10 milion Q) $500,000,001-$1 billion

i: estimate your liabilities (J $50,001-$100,000 CQ $10,000,001-$50 million U) $1,000,000,001-$10 billion

| tobe? $100,001-$500,000 U1 $50,000,001-$100 million CI $10,000,000,001-$50 bitlion

I

L) $500,001-$1 million

C} $100,000,001-$500 million

C) More than $50 ilion

 

I have examined this petition, and | declare under penalty of perjury that the information provided|is true and
, Foryou correct.
i If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter|7, 11,12, or 13
i of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

: under Chapter 7.
If no attorney represents me and | did not pay or agree to pay someone who is not an attomey tojhelp me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

1 understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571. oo
4 Signature of Debtor 2

Signature of Debtor 4
Executed on O/ [3 (o24

 

MM / DD /YYYY

 

 

Executed on Ol (31 [2020
MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
Debtor 1

Anthony Maurice Johnson Case number (i xnown)

First Name

Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 7 of 4

 

Middle Name Last Name

 

For your attomey, if you are
represented by one

 

I, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained t Na relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

If you are not represented —_ knowledge after an inquiry that the information in the schedules filed with the petition is incorre
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. |
x Date

i Signature of Attomey for Debtor MM / DD /YYYY

i Printed name
Firm name
Number Street
City State ZIP Code Sf

: Contact phone Email address
Bar number State

Official Form 101

- Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
a

Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 8 of 45

Debtor 1 Anthony Maurice Johnson

Case number (i known)

 

 

 

 

First Name Middle Name Last Name
i For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
| attorney themselves successfully. Because bankruptcy has long-term financial and legal i

}
}

_ If you are represented by

i
i

' need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

consequences, you are strongly urged to hire a qualified attorney.

an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may fose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the ;
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt :

’ in your schedules. If you do not list a debt, the debt may not be discharged. !f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.

. Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

{) No
"Wl Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C No
Yes
Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms? :
4 No :
U Yes. Name of Person

Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | :
have read and understood this notice, and I am aware that filing a bankruptcy case without an :
attorney may cause me to lose my rights or property if | do not properly handle the case..

x Cathay MN Ql ®

 

 

 

 

 

 

 

Cee
Signature of Debtdr’4 5a of Debtor 22”
Date O1/3 If 2026 Date Ol/ 31/2020
MM/DD /YYYY MM/ DD /YYYY-
Contact phone 2 . Contact phone
Cell phone (786) 585-0418 Cellphone (786) 636-7051
Email address amjohnson1979@gmail.com Email address johnson12_4@icloud.com

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 9 of 45

Fill in this information to identify your case and this filing:

Debtor? Anthony Maurice Johnson

 

First Name

Debtor 2 Iris Cary Johnson

Middle Name

Last Name

 

{Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

Last Name

District of

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

LJ Check if this is an
amended filing

125

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

BER Pescrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

W No. Go to Part 2.
UC Yes. Where is the property?

1.1.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

Official Form 106A/B

What is the property? Check all that apply.
QQ Single-family home

Q Duplex or multi-unit building

CY Condominium or cooperative

U2 Manufactured or mobile home

QI Land

LJ investment property

CJ Timeshare

LJ Other

 

Who has an interest in the property? Check one.
CQ Debtor 4 only

C] Debtor 2 only

(J Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? -portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
(] Single-family home

CJ Duplex or multi-unit building

CJ Condominium or cooperative

UC] Manufactured or mobile home

C4 Land

C1 investment property

C) Timeshare

L} other

Who has an interest in the property? Check one.
CY Debtor 1 only

C] Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

 

property identification number:

Schedule A/B: Property

page 1

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 10 of 45

Debtor 4 Anthony Maurice Johnson

 

First Name Middle Name

1.3,

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .....................:0::seeeeeeeeeee ee vente e eee ee ce cee eetee cer ceseeeeeseseeaeeenees »

Describe Your Vehicles

What is the property? Check all that apply.
C) Single-family home

QU Duplex or multi-unit building

CJ Condominium or cooperative
Manufactured or mobile home

CJ Land

CU investment property

C] Timeshare

Cl other

 

Who has an interest in the property? Check one.
CI Debtor 1 only

C) Debtor 2 only

L] Debtor 1 and Debtor 2 only

UJ At least one of the debtors and another

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Cl check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

QC] No
td Yes
31, Make: Ford
Model: Focus
Year. 2012
36000

Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make: Nissan
Model: Altima
Year: 2015

71514

Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.
Debtor 1 only

LY Debtor 2 only

U Debtor 1 and Debtor 2 only

U) At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
4 Debtor 1 only

CJ Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

UC] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 3,294.00 5 3,294.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

¢ 10,988.00 ¢ 0.00

 

page 2

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 11 of 45

 

Who has an interest in the property? Check one.

Debtor1 Anthony Maurice Johnson -
First Name Middle Name Last Name
3.3. Make:
Model: LI Debtor 4 only
(CQ Debtor 2 on!
Year. y

Approximate mileage:

Other information:

Make:
Model:

3.4,

Year:
Approximate mileage:

Other information:

(J Debtor 1 and Debtor 2 only
(J At least one of the debtors and another

L} Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LL) Debtor 1 only

LI Debtor 2 only

LJ Debtor 4 and Debtor 2 only

QL) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Case number ¢f known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the | Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the | Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

WY No

CU Yes

41, Make:
Model: |
Year:

Other information:

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CI Debtor 1 only

CL) Debtor 2 only

LQ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CI Debtor 1 only

Q) Debtor 2 only

LL] Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

CI Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

3,294.00

 

Schedule A/B: Property

 

 

page 3

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 12 of 45

Debtor 4 Anthony Maurice Johnson

Case number (i known)
First Name Middle Name Last Name

 

Describe Your Personal and Household Items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
LJ No
Wd Yes. Describe......... Freezer, linen, couch, recliner, coffee and end table, wall unit, dishes, king bed

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

CJ No
Wd Yes. Describe......... 3 tvs, movies, xbox one, playstation 4, games, 2 printers, 2 iphone XRs
8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
Wd No

CU) Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

i No
CJ Yes. Deseribe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MW No
(} Yes. Describe..........

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
LJ No
\ Yes. Describe.......... Everyday clothes and shoes

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

LY No

4 . Describe........... ‘ .
Kd Yes. Describe Various rings and necklaces

13. Non-farm animals
Examples: Dogs, cats, birds, horses

C) No

. Describe...
i Yes. Describe 4 13 year old chihuahua

44. Any other personal and household items you did not already list, including any health aids you did not list

4 No
CI Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here >

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

5 1,200.00
5 2,100.00
7 0.00
5 0.00
5 0.00
5s 4,100.00
5 900.00
5 100.00
$

 

 

$ 5,400.00

 

page 4

 

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 13 of 45
Debtor? Anthony Maurice Johnson

First Name Middle Name Last Name

} arta: Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured.claims

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
No
Yes CASH. serconren $_ 40.00
17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
C) No
WD Ves... eee Institution name:
17.4. Checking account: USAA Federal Savings Bank $° 216.35
17.2. Checking account: PNC Bank $ 56.00
47.3. Savings account USAA Federal Savings Bank $ 0.46
17.4. Savings account: PNC Bank $ 0.00
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $

18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Wi No

QD Yes. Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

W No Name of entity: % of ownership:
LJ Yes. Give specific 0% %
information about 0
them 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property , page 5

 
Case 20-20053 Document1 Filed in TXSB’on 01/31/20 Page 14 of 45

Debtor 4 Anthony Maurice Johnson Case number (itknown)
First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

YW No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LI Yes. Give specific _ Issuer name:
information about
INEM... ceeceeecsseeeeee $
$
$
21. Retirement or pension accounts .
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans :
QC) No
A Yes. List each
account separately. Type of account: institution name:
401(W) or similar plan; _Uhrift Savings Account g 21,206.93
Pension plan: $_:
IRA: $
Retirement account: $
Keogh: $.
Additional account: $
Additional account: S
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
A No
i i 7. Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: 5
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years) :
Wi No
CD Ves occ ccccssscceeneectee Issuer name and description:
$
3
Official Form 106A/B Schedule A/B: Property : page 6

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 15 of 45

Debtor? Anthony Maurice Johnson
First Name Middle Name Last Name

Case number (it known),

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

1 No

ee Institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WY No

UI Yes. Give specific :
information about them.... $.

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: |Intemet domain names, websites, proceeds from royalties and licensing agreements

WZ No

CI Yes. Give specific
information about them.... $.

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WI No

LU) Yes. Give specific
information about them.... $.

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

W No

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. «0.000...

Federal: $
Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WI No

CJ Yes. Give specific information..............

Alimony: S.
Maintenance: $
Support: gi
Divorce settlement: $:
Property settlement: $.

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

No
L] Yes. Give specific information...............

Official Form 106A/B Schedule A/B: Property , page 7
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 16 of 45
Debtor 4 Anthony Maurice Johnson '

First Name Middle Name Last Name

Case number (if known)

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wi No

() Yes. Name the insurance company

. <M Company name: , Beneficiary: Surrender or refund value:
of each policy and list its value. ... .

:

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
\! Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wi No

U) Yes. Describe each claim. 00...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

WY No

L) Yes. Describe each claim. ...................

35. Any financial assets you did not already list

W No

(CQ Yes. Give specific information............ ¢

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here > $_u 21,519.74

 

 

 

 

SEE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property? ;
W No. Go to Part 6. ;
L) Yes. Go to line 38.

Current value of the
portion you own?
Do not deduct secured claims

or exemptions.
38. Accounts receivable or commissions you already earned
QI No
LJ Yes. Describe.......
$ \

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
CI Yes. Describe....... $

Official Form 106A/B Schedule A/B: Property : page 8

 
Case 20-20053 Document 1 Filed in TXSB on 01/31/20 Page 17 of 45

Debtor 4 Anthony Maur ice Johnson , Case number (known)
First Name Middle Name Last Name i

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No
CJ Yes. Describe.......

41. Inventory
CL) No
CJ Yes. Describe....... $

42. Interests in partnerships or joint ventures

CJ No

Q) Yes. Describe....... Name of entity: % of ownership:

% $
%
% $.

A

43. Customer lists, mailing lists, or other compilations
UI No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

L) No
Q) Yes. Describe........

44. Any business-related property you did not already list
CL] No

CI Yes. Give specific
information .........

 

 

 

 

 

ff fH Ff Ff

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $i
for Part 5. Write that number here > 7

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wi No. Go to Part 7.
CI Yes. Go to line 47.

Current value of the
Portion you own?
Do not deduct secured claims

or exemptions.
47. Farm animals !
Examples: Livestock, poultry, farm-raised fish .
UC No
2

Official Form 106A/B Schedule A/B: Property ' page 9

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 18 of 4

Debtor 4 Anthony Maurice Johnson

Case number (if known)
First Name Middle Name Last Name

48. Crops—either growing or harvested

Cl No

CQ} Yes. Give specific
information..............

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

CQ No

51. Any farm- and commercial fishing-related property you did not already list
CI No

C) Yes. Give specific
information. ............

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here >

EESSAE vescrive All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Wd No

LI Yes. Give specific
information. ............

54. Add the dollar value of all of your entries from Part 7. Write that number here >

[ rarte: EES the Totals of Each Part of this Form

55.Part 1: Total real estate, line 2 >

56. Part 2: Total vehicles, line 5 $ 3,294.00
57.Part 3: Total personal and household items, line 15 $ 5,400.00
58. Part 4: Total financial assets, line 36 $ 21,519.74
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61. Part 7: Total other property not listed, line 54 +5 0.00

62. Total personal property. Add lines 56 through 61. .......-ss0-. $ 30,213.74 Copy personal property total > #G |

63. Total of ali property on Schedule A/B. Add line 55 + line 62......

 

Official Form 106A/B Schedule A/B: Property

--—

 

 

 

 

 

 

L
4
i
t

0.00

30,213.74

 

 

$_

| 30,213.74

 

 

page 10

 

 

 

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 19 of 4

Fill in this information to identify your case:

on

 

 

 

 

 

Debtor 4 Anthony Maurice Johnson

First Name Middle Name Last Name {

Debtor 2 Iris Cary Johnson :

(Spouse, if filing) First Name Middle Name Last Name ;

t

United States Bankruptcy Court for the: District of

Case number q Check if this is an

wn) _ amended filing

!

Official Form 106C !
Schedule C: The Property You Claim as Exempt | 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more

: space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing 'so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt i
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

I
L You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Wl You are claiming federal exemptions. 11 U.S.C. § 522(b)(2) |
I
[

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe |= Amount of the exemption you claim | Specific laws that allow exemption
\

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Section; 2012 Ford Focus $3,294.00 Wis 3,294.00 11 U.S.C. § 522(4)(2)
Line from LJ 100% of fair market value, up to
Schedule A/B: 3.1 any applicable statutory limit
soscription: 2015 NissanAltima $0.00 Ms 11 U.S.C. § 522(d)(2)
. , UJ 100% of fair market value, up to
Seneuile AB: 22d any applicable statutory limit
Brief
description:
Line from L) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

wi No

CJ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
(J No
C] Yes

|
5
:
|
Household Goods $ 1,200.00 Ws 1,200.00 11U.S.C.§ 722(d)(3)
I
|
f

Official Form 106C Schedule C: The Property You Claim as Exempt ‘ page 1 of __

 

Fee
Debtor 1

Anthony

First Name

Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 20 of 45

Middie Name

Par 2: Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Maurice

Last Name

Johnson

Current value of the
portion you own

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption

 

LQ 100% of fair market value, up to
any applicable statutory limit

 

C3 100% of fair market value, up to

 

(1 100% of fair market value, up to

 

LJ 100% of fair market value, up to

 

 

CJ 100% of fair market value, up to

 

CJ 100% of fair market value, up to

 

C 100% of fair market value, up to

 

CQ 100% of fair market vaiue, up to

 

(A 100% of fair market value, up to

 

CI 100% of fair market value, up to

 

C) 100% of fair market vaiue, up to

Copy the value from
Schedule A/B
Electronics $ 2,100.00 Hs 2,100.00
fo
Clothes 1,100.00 Las 1,100.00
At any applicable statutory limit
Jewelry $ 900.00 Ys 900.00
j2 any applicable statutory limit
Chihuahua 5 100.00 gs 100.00
13
—__ any applicable statutory limit
Deposits of money $ 312.81 as 312.81
A? any applicabie statutory limit
Thrift Savings Acct 5 21,206.93 ffs 21,206.93
21 any applicable statutory limit
$ Os
—_— any applicable statutory limit
$ Lig
_ any applicable statutory limit
$ Os
——— any applicable statutory limit
$ Os
—_ any applicable statutory limit
$ C$
any applicable statutory limit
$ Os

 

(2 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

,

Specific laws that allow exemption

11 U.S.C. § 522(d)(3)

 

14US.C.§ 522(d)(3)

 

11 U.S.C. § 522(d)(4)

 

,
'

11 U.S.C. § 522(d)(3)

 

11 U.S.C. § 522(d)(5)

 

C

11 U.S.C. § 522(d)(12)

 

 

 

 

 

 

 

' page 2 of __
t

Case 20- 20058 Document 1 Filed in TXSB on 01/31/20 Page 21 of 45

Fill in this information to identify your case:

Debtor 4 Anthony Maurice Johnson

First Name Middle Name Last Name

Debtor 2 Iris Cary Johnson. |

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: _~ District of

t
Case number
(If known)

 

 

Qi Check if this is an
amended filing

L
i
,

Official Form 106D a
Schedule D: Creditors Who Have Claims Secured by Property : 1215

Be as complete and_accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

t
|
LJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form. i
wi Yes. Fill in all of the information below.
{
i
\

List All Secured Claims

2. List-all secured claims. If'a creditor has more than one ‘secured claim, list the creditor separately.
for each claim... If more.than one creditor has.a particular claim, list the other creditors in Part 2:
As much as possible, lst the claims ‘in alphahetical order r according to the creditor’s name.’

 

 

 

 

 

[2.1 Bridgecrest Acceptance 7 Describe the property that secures res the cla claim: - $, 19,21 1 27 $ 9,245.00 $ 0.00
Creditor’s Name
PO Box 53087 2015 Nissan Altima
Number Street L

 

 

 

As of the date you file, the claim is: Check all that apply.
QO Contingent

 

 

Phoenix AZ 85072 O) untiquidated
City State ZIP Code OQ Disputed
t
Who owes the debt? Check one. Nature of lien. Check all that apply. ,
Pf Debtor 1 only wt An agreement you made (such as mortgage or secured
O) Debtor 2 onty car loan)
(2 Debtor 4 and Debtor 2 only (2 Statutory lien (such as tax lien, mechanic’s lien) :
(2 Atleast one of the debtors and another Q) Judgment lien from a lawsuit

CE Other (including a right to offset)
C) Check if this claim relates to a

community debt /
Date debt was incurred 01/10/0202 Last 4 digits of account number _3_ 7 0 1

Es

 

 

Describe the property that secures the claim: $ _ §

 

 

 

Creditor’s Name

 

 

 

 

 

 

{
|
|

Number Street |
As of the date you file, the claim is: Check all that apply. :

Oo Contingent |

OQ) unliquidated

City State ZIP Code Q Disputed |
Who owes the debt? Check one. Nature of lien. Check all that apply.
OQ) Debtor 1 only O An agreement you made (such as mortgage or secured
Q Debtor 2 only car loan) !
(A pebtor 4 and Debtor 2 only (1 Statutory lien (such as tax lien, mechanic's lien)
(CJ Atleast one of the debtors and another 1 Judgment lien from a lawsuit |

(2 Other (including a right to offset)
(2 Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number ee

Add the dollar value of your entries in Column A on this page. Write that number here: b__19,211.97

 

 

 

 

Official Form.106D Schedule D: Creditors Who Have Claims Secured by Property - page 1 of 3.

 

 
Case 20-20053 .Document 1. Filed in TXSB on 01/31/20 Page 22 of 45

"Debtor 4 Anthony Maurice Johnson

First Name

List Others to Be Notified for a Debt That You Already Listed

a“

Name

Middle Name

Case number (i known)
Last Name

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For exanipie; if a collection .
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if

you have more than one creditor for any of the debts that you listed in Part 1; list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1,.do not fill out or submit this page. ~ . ! :

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number___

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code f
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _3_ Tt Oo i
Number Street
City State ZIP Code : ;
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_ __
Number Street '
City State ZIP Code / i
|| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number_— i
|
Number Street
'
I
t
City State ZIP Code

 

Official Form 106D

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page3 of 3

 

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20

Fill in this information to identify your case:

 
             
      
   

 

 

Debtor, Anthony Maurice Johnson
First Name Middle Name Last Name

Debtor 2 Iris Cary Johnson

(Spouse, if filing) First Name Middle Name Last Name

 

     
 
    

United States Bankruptcy Court for the: District of

Case number
(If known)

 

 

Official Form 106E/F

 

Page 23 of 45

UL) Check if this is an
: amended filing

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
fl No. Go to Part 2.
CL) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of accountnumber_
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code OQ Contingent
; (2 Unliquidated
Who incurred the debt? Check one. O Disputed
CJ Debtor 1 only
QQ Debtor 2 only Type of PRIORITY unsecured claim:
YP!
Q) Debtor 1 and Debtor 2 only C2 Domestic support obligations
C1 Atleast one of the debtors and another 2 Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt (2 Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No LY Other. Specify
CQ) Yes
[2.2 | Last 4 digits ofaccountnumber
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check alt that apply.
oO Contingent
City State ZIP Code CY Unliquidated
Who incurred the debt? Check one. 2) Disputed
U1 Debtor 1 only Type of PRIORITY unsecured claim:
U1 debtor 2 only CY Domestic support obligations
QO) Debtor 1 and Debtor 2 only art 4 oe he deb th t
() At least one of the debtors and another g axes and certain other debts you owe the governmen
. Claims for death or personal injury while you were
C} Check if this claim is for a community debt intoxicated pe ry v
Is the claim subject to offset? LJ Other. Specify
OQ No
QO) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

$

%

Total claim Priority Nonpriority
amount amount

page 1 of [73.

 
Anthony

First Name

Maurice

Last Name

Debtor 1
Middle Name

Johnson Case number (known)

EXEoE Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

[J

 

 

 

 

Priority Creditors Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.

( Debtor 1 only

(1 Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

 

 

 

 

CI No

O) Yes

Priority Creditor’s Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

(3 Debtor 1 only

Q) Debtor 2 only

2) Debtor 1 and Debtor 2 only

CI At teast one of the debtors and another

C1 Check if this claim is for a community debt

Is the claim subject to offset?

 

 

 

 

Q) No

Q) Yes

Priority Creditors Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

QO) Debtor 4 only

(2 Debtor 2 only

Cl) Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

C2] Check if this claim is for a community debt

ls the claim subject to offset?

C No
Cl Yes

Official Form 106E/F

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

{] Contingent
CJ Untiquidated
Cl Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

Last 4 digits of account number

"When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

) Contingent
CQ Uniiquidated
QO) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

Last 4 digits of account number

When was the debt incurred?

As of the dafe you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
Q} Disputed

Type of PRIORITY unsecured claim:

C2 Domestic support obligations
() taxes and certain other debts you owe the govemment

CO) Claims for death or personal injury while you were
intoxicated

QI other. Specity

 

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 24 of 45

Priority
amount

Nonpriority
amount

page 2 of 43

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 25 of 45
Debtor1 Anthony Maurice Johnson

First Name Middle Name Last Name

es All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (it known)

C4 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.)f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

fs | AAFES/MILITARY STAR

 

Nonpriority Creditor’s Name

3911 S WALTON BLVD

 

 

Number Street
DALLAS TX 75236
City State ZIP Code

Who incurred the debt? Check one.

w Debior 1 only

U) Debtor 2 only

CQ Debtor 4 and Debtor 2 only

(1 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

u No
Cl Yes

=
ny

BARCLAYS BANK DELAWARE

 

Nonpriority Creditors Name

PO BOX 8803

 

Number Street

WILMINGTON DE 19899

 

City State ZIP Code

Who incurred the debt? Check one.

wi Debtor 1 only

Q Debtor 2 only

Cl bebtor 1 and Debtor 2 only

(C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
Qi Yes

BIG PICTURE LOANS

“Nonpriority Creditors Name

 

 

PO BOX 704

Number Street

WATERSMEET MI 49969
City State ZIP Code

Who incurred the debt? Check one.

vi Debtor 1 only

C2 Debtor 2 only

C2 Debtor 1 and Debtor 2 only

Cl Atleast one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

YW No
Cl Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number_9 37 ft $ 10,441.00

When was the debt incurred? 05/18/1999

As of the date you file, the claim is: Check alt that apply.

Q Contingent
Q) unliquidated
CY Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

OU Debts to pension or profit-sharing plans, and other similar debts
Wf other. Specify Credit Card

Last 4 digits of account number 4 1 6 0 8 1,739.00

When was the debt incurred? 02/22/2013

As of the date you file, the claim is: Check ali that apply.

(2 Contingent
Q Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

W& other. Specify Credit Card

 

Last 4 digits of account number _6 _9 _7 _5

$ 1,261.59
When was the debt incurred? _03/01/2018

As of the date you file, the claim is: Check all that apply.

Contingent
oO Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Oo Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other similar debts
Wf other. Specify_Unsecured Loan

page 3 of 13

 
Case 20-20053 Document 1 Filed in TXSB on 01/31/20 Page 26 of 45

Debtor1 Anthony Maurice Johnson

First Name Middle Name Last Name

Case number known),

pon a: RE NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
44 ‘aj
CAPITAL ONE Last 4 digits of account number Tt Tt 5 g $ 3 762.00
Nonpriority Creditors Name
i 2 07/27/2015
PO BOX 30281 When was the debt incurred?
eT ey As of the date you file, the claim is:
SALT LAKE CITY UT 84130 s of the date you file, the claim is: Check all that apply.
City State ZIP Code O) Contingent
C1 unliquidated
Who incurred the debt? Check one. QO Disputed
UO) Debtor 4 only
Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only (Student loans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
UO Check if this claim is for a community debt you did not report as priority claims
U2 Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? WM other. Specity_ Credit Card
wf No
CO Yes
‘i
CAPITAL ONE Last 4 digits of accountnumber 2. 6 3 5 ¢_ 2,555.00
Nonpniority Creditor’s Name
When was the debt incurred? 03/30/2008
PO BOX 30281
Number street As of the date you file, the claim is: Check all that apply
ile, : al .
SALT LAKE CITY UT 84130 ¥ PP
City State ZIP Code C) Contingent
Q Unliquidated
Who incurred the debt? Check one. oO Disputed
C} Debtor 1 only
(A Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (student loans
At least one of the debtors and another C Obtigations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims _
C? Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? M Other. Specity_ Credit Card
a No
Q) Yes
0156 s_2,197.00
CAPITAL ONE Last 4 digits of accountnumber Y | oO 0
Nonopriority Creditors Name
When was the debt incurred? 02/05/2016
PO BOX 30281 ——
Number Street
As of the date you file, the claim is: Check all that apply.
SALT LAKE CITY UT 84130 y PPIy.
City State ZIP Code QO Contingent
CJ Untiquidated
Who incurred the debt? Check one. 1 Disputed

Ud Debtor 4 only

C2 Debtor 2 only

O) Debtor 1 and Debtor 2 only

(CI At least one of the debtors and another

QC] Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
Q] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of NONPRIORITY unsecured claim:

O) Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

6A other. Specify_ Credit Card

 

page 4 of B

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 27 of 45

Debtor 1

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.7 ioi 0 7 9 8
CAPITAL ONE Last4 digits of accountnumber Vo f/f oY OF $ 3,223.00
Nonpriority Creditor's Name
i 02/05/2016
PO BOX 30281 When was the debt incurred?
Number Street As of the d fil he claim i -
SALT LAKE CITY UT 84130 s of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
C1 Untiquidated
Who incurred the debt? Check one. u Disputed
| Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only © Stucent loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims
C1 Debts to pension or profit-sharing plans, and other similar debts
ef claim subject to offset? Other. Specify ‘
No
Q Yes
CONSERVE Last 4 digits of account number 8 4 O 0O| $_ 1,144.09
Nonpriority Creditors Name
PO BOX 1528 When was the debt incurred? 04/29/2019
Number Street As of the date you file, the claim is: Check all that appl
FAIRPORT NY 14450 youu pe
City State ZIP Code C) Contingent
. QO) unliquidated
Who incurred the debt? Check one. O Disputed
Wi Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only OC Student toans
L) At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
seats . . did not report as priority claims
QO) check f m ebt you
heck if this claim is for a community d O Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specify_ Medical Bills
a No
QO) Yes
3204 5 3,458.28
CONSERVE Last 4 digits of accountnumber © 4 Uo 4
Nonpriarity Creditors Name
PO BOX 1528 When was the debt incurred? 04/29/2019
Number Street
As of the date you file, the claim is: Check all that apply.
FAIRPORT NY 14450 ” pPly
City State ZIP Cade C1 Contingent

Who incurred the debt? Check one.

U Debtor 1 only

Ql debtor 2 only

CJ Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

w No
CI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Q Unliquidated
QI Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

0 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

bd Other. Specify, Medical Bills

page 5 of 13

 
Debtor 1 ony

First Name [Middle Name Last Name

ASeh

A se 2079003 Dogyment 1 Filed in TXSB on 01/31/20 Page 28 of 45
A adic 2

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

Hig

 

CREDIT ACCEPTANCE CORPORATION

Nonpriority Creditors Name

 

 

PO BOX 5070

Number Street

SOUTHFIELD MI 48086
City State ZIP Code

Who incurred the debt? Check one.

WA Debtor 4 only

QQ Debtor 2 only

C2) Debtor 1 and Debtor 2 only

( Atieast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

Ra No
C) Yes

Credit Management Company

 

Nonpriority Creditors Name

2121 Nobletown Road

 

Number Street

Pittsburgh PA 15242

 

City State ZIP Code

Who incurred the debt? Check one.

V4 Debtor 1 only

L) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

wg No
(2 Yes

DIRECTV

 

Nonpriority Creditors Name

PO BOX 105261

 

 

Number Street
ATLANTA GA 30348
City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

vf Debtor 2 only

O) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

CO} Check if this claim is for a community debt

Is the claim subject to offset?

w No
O Yes

Official Form 106E/F

Last 4 digits of accountnumber_ 5 4 9 8

When was the debt incurred? 01/20/2018

As of the date you file, the claim is: Check all that apply.

0 Contingent
U Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

CI Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims ,

(J Debts to pension or profit-sharing plans, and other similar debts
bf Other. Specify. Vehicle Loan

Last 4 digits of accountnumber 6 6 1 5
When was the debt incurred? 12/14/2017

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
C2 Disputed

Type of NONPRIORITY unsecured claim:

(Q Student ioans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
A other. Specify_ Medical Bill

Last 4 digits of accountnumber_1 7 0 3.
When was the debt incurred? 09/15/2019

As of the date you file, the claim is: Check all that apply.

QO Contingent
QQ unliquidated
(2 disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

i Obligations arising out of a separation agreement or divarce that
you did not report as priority claims

) Debts to pension or profit-sharing plans, and other similar debts

WA other. Specify_ Cable Bill

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$18,958.48

g___ 392.82

5 496.81

. page 6 of 13

 
Debtor 1 Me fee dan

First Name Middle Name Last Name

Antics: 7 -20053 _Pgcument 1 Filed in TXSB on 01/31/20 Page 29 of 45
BAY

Case number (fknawn).

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4B Last 4 digi 6 5 1 9
DISCOVER FINANCIAL SERVICES ast 4 digits of account number _O 9 1 _Y 3_ 2,151.00
Nonpriority Creditors Name
i 10/21/2015
PO BOX 15316 When was the debt incurred?
Number Street As of the d fi h oo.
WILMINGTON DE 19850 S of the date you file, the claim is: Check all that apply.
City State ZIP Code U Contingent
Unliquidated
; QO
Who incurred the debt? Check one. Q) Disputed
C) Debtor 1 only
(4 Debior 2 only Type of NONPRIORITY unsecured claim:
o Debtor 1 and Debtor 2 only C2 student toans
At least one of the debtors and another OQ) Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims
2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? bf other. Specify Credit Card
No
Q) Yes
4.14 igi 605 1 :
FIRST PREMIER BANK Last 4 digits of accountnumber G6 O 9 1. 3 1,088.00
Nonpriority Creditor's Name
Wh the debt i > 12/25/2016
601 S MINNESOTA AVE en was the debt incurred?
Number nee As of the date you file, the claim is: Check all that appt
o 2 .
SIOUX FALLS SD 57104 Ss e date you file, the claim is: Check all that apply.
City State ZiP Code ©) Contingent
QO Unliquidated
Who incurred the debt? Check one. OQ) disputed
Wf Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) Student toans
Atleast one of the debtors and another U2 Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims -
{2 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? WM other. Specify. Credit Card
4 No
QO Yes
5_ 1,249.00

FIRST PREMIER BANK

 

Nonpriority Creditors Name

601 S MINNESOTA AVE

 

 

Number Street
SIOUX FALLS SD 57104
City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

QO) Debtor 2 only

Q] Debtor 1 and Debtor 2 only

Q Atleast one of the debtors and another

(J Check if this claim is for a community debt
Is the claim subject to offset?

No
QO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber 6 2 4 8
When was the debt incurred? 06/15/2007

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

CY Student loans ‘

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts
W other. Specify Credit Card

 

page 1 of 3

 
ase 2@,20053 D ment 1 Filed in TXSB on 01/31/20 Page 30 of 45
Debtor 1 Afi yee es pg g

aay AS OL.
First Name ij Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

416

 

 

JEFFERSON CAPITAL SYSTEMS

 

Nonpriority Creditors Name

16 MCLELAND ROAD

 

Number Street

SAINT CLOUD MN 56303

 

City State ZIP Code

Who incurred the debt? Check one.

Wf Debtor 1 only

(2) Debtor 2 only

C) Debtor 1 and Debtor 2 only

Cl Atteast one of the debtors and another

Q) Check if this ciaim is for a community debt

Is the claim subject to offset?

, no
CU Yes

KASHABLE LLC

 

Nonpriority Creditors Name

489 5TH AVE FL 18

 

Number Street

NEW YORK NY 10017

 

City State ZIP Code

Who incurred the debt? Check one.

Vi Debtor 1 only

CY Debtor 2 only

C) Debtor 1 and Debtor 2 only

UI Atteast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

MY No
CI Yes

4.18
NAVIENT

 

Nonpriority Creditors Name

PO Box 4450

 

Number Street

Portland OR 97208

 

City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

CI Debtor 2 only

CJ Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

CJ Check if this claim is for a community debt

ts the claim subject to offset?

ef No
LI Yes

Official Form 106E/F

Last 4 digits of account number O 2 4 9
When was the debt incurred? 98/31/2018

As of the date you file, the claim is: Check all that apply. .

OQ Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CQ Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

WA other. Specity_ Charge Card

Last 4 digits of account number 2. 1 1 oO
When was the debt incurred? 08/13/2019

As of the date you file, the claim is: Check all that apply.

(2 Contingent
QO Unliquidated
a Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts
Mi Other. Specify_ Personal Loan

 

Last 4 digits of accountnumber 9 9 4 1°
When was the debt incurred? 11/12/2013

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO unliquidated
LI Disputed

Type of NONPRIORITY unsecured claim:

wf Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts
QQ other. Specify.

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

3_ 4,027.00

$ 4,390.00

3 76,178.

page 3 of |S

 
ase 29-20053 D
Debtor 4 A es M600 Dp ASEA

ment 1 Filed in TXSB on 01/31/20 Page 31 of 45

First Name - Middle Name Last Name

Case number (known)

Your NONPRIORITY Unsecured Claims — Continuation Page -

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

414

 

 

 

Official Form 106E/F

 

NAVY FEDERAL CREDIT UNION

 

Nonpriority Creditor’s Name

PO BOX 3700

 

Number Street

MERRIFIELD VA 22119

 

City State ZIP Code

Who incurred the debt? Check one.

A Debtor 4 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

Q Check if this claim is for a community debt

Is the claim subject to offset?

wy No
O) Yes

NAVY FEDERAL CREDIT UNION

 

Nonpriority Creditors Name

PO BOX 3700

 

Number Street

MERRIFIELD VA

22119:

 

City State ZIP Code

Who incurred the debt? Check one.

A Debtor 1 only

(2 Debtor 2 only

O) Debtor 1 and Debtor 2 only

O27 Atleast one of the debtors and another

CU) Check if this claim is for a community debt

\s the claim subject to offset?

W No
UI Yes

PORTFOLIO RECOVERY ASSOCIATES LLC

 

Nonpriority Creditors Name

 

 

PO BOX 12914

Number Street

NORFOLK VA 23541
City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

A Debtor 2 only

(2 debtor 1 and Debtor 2 only

QO) At teast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

LYNo
C) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

Total claim

Last 4 digits of account number 5S & A 6 $ 1,078.00
When was the debt incurred? 10/11/2016
As of the date you file, the claim is: Check all that apply.
C) Contingent
QO) unliquidated
Q Disputed
Type of NONPRIORITY unsecured claim:
CJ Student loans
U) Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts

Other. Specifty_ Personal Loan
Last 4 digits of accountnumber 8 8 4 4. $_6,850.00
When was the debt incurred? 06/08/2013
As of the date you file, the claim is: Check all that apply.
Q Contingent
QC) unliquidated
CQ) Disputed
Type of NONPRIORITY unsecured claim:
(J Student toans
O Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
U1 Debts to pension or profit-sharing plans, and other similar debts
WA other. specity_ Credit Card

¢ 2,177.00

Last 4 digits of account number 9 8 6 3—
When was the debt incurred? 09/20/2018

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

(1 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

(A other. Specify Credit Card

page gq of 1B

 
Debtor 1

A, Gpse 207 ; Weoorce ASOA

First Name ] Middle Name we Name

0053 D ic ment 1 Filed in TXSB on 01/31/20 Page 32 of 45

Case number (known)

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

42

 

 

 

Official Form 106E/F

 

RESURGENT/LVNV FUNDING

 

Nonpriority Creditors Name

PO BOX 1269

 

Number Street

GREENVILLE sc 29602

 

City State ZIP Code

Who incurred the debt? Check one.

| Debtor 4 only

U2) Debtor 2 only

O) Debtor 1 and Debtor 2 only

CJ At teast one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

No
(2 Yes

SANTANDER CONSUMER USA

 

Nonpriority Creditors Name

PO BOX 961245

 

Number Street

FORT WORTH TX 76161

 

City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

Qi Debtor 2 only

CQ Debtor 4 and Debtor 2 only

(2 At least one of the debtors and another

C) Check if this claim is for a community debt

ts the claim subject to offset?

BYNo
Cl Yes

US BANK - DMS CGI

 

Nonpriarity Creditors Name

PO BOX 979110

 

Number Street

ST LOUIS MO 63197

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only
Debtor 2 only
(2 Debtor 1 and Debtor 2 only
(2 At teast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Wo
U] Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

Total claim
Last 4 digits of account number O 1 6 0. 5 2,507.00
When was the debt incurred? 12/18/2018
As of the date you file, the claim is: Check ail that apply.
Q Contingent
(] uUnjiquidated
(2 Disputed
Type of NONPRIORITY unsecured claim:
(2 Student loans
Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
Wf other. Specify Credit Card
Last 4 digits of accountnumber 6 O O OQ. $ 22,085.24
When was the debt incurred? 08/31/2012
As of the date you file, the claim is: Check all that apply.
Q Contingent
() unliquidated
U2 Disputed
Type of NONPRIORITY unsecured claim:
Student loans
Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OU Debts to pension or profit-sharing plans, and other similar debts
MW other. Specify. Auto Loan

3 424.63

Last 4 digits of accountnumber 9 5 9 6.
When was the debt incurred? 01/15/2019

As of the date you file, the claim is: Check all that apply.

QO Contingent
CJ unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:

U1 Student leans '

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
UO Debts to pension or profit-sharing plans, and other similar debts

A other. Specifty_ Medical Bill

page ie of B

 
Debtor 1

 

ony aVvfice

First Name / Middle Name

San
Last Name

J flase 2 -20053 D gument 4 Filed in TXSB on 01/31/20 Page 33 of 45
Li GAN

Case number tfknown), :

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

Ut

 

tA

 

 

US Department of Education

 

U.35 Nonpriority Creditors Name

Official Form 106E/F

PO Box 790336

 

Number Street

ST LOUIS MO

63179

 

City State ZIP Code

Who incurred the debt? Check one.

O) Debtor 4 only

if Debtor 2 only

L) Debtor 4 and Debtor 2 only

C Atleast one of the debtors and another

UO) Check if this claim is for a community debt

Is the claim subject to offset?

© No
CQ) Yes

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C2 Debtor 1 only

C2) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

CI Check if this claim is for a community debt

is the claim subject to offset?

O No
CQ) Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

QC) Debtor 1 only

( Debtor 2 only

CY Debtor 1 and Debtor 2 only

(Cl At teast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Cl No
Cl Yes

Last 4 digits of account number 3. 6 9 71
02/24/2014

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
(2 unfiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:
wf Student loans

QO Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
CI Debts to pension or profit-sharing plans, and other similar debts
Cl other. Specify

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent

CU) Unliquidatea

(Disputed

Type of NONPRIORITY unsecured claim:
OQ Student loans

Q Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
QO Debts to pension or profit-sharing plans, and other similar debts
OQ other. Specify

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent

O) Unliquidated

() Disputed

Type of NONPRIORITY unsecured claim:
Q) Student loans

Q Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
L) Other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

3 95,720.08

|S

page \L of

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 34 of 45

Debtor 4 Anthony Maurice Johnson

Case number (if known)
First Name Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

Official Form 106E/F

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

FIRSTSOURCE ADVANTAGE LLC

 

 

 

 

Name

PO BOX 628

Number Street

BUFFALO NY 14240
City State ZIP Code

FRONTLINE ASSET STRATEGIES

 

Name

2700 SNELLING AVE N.

 

 

 

 

Number Street

STE 250

ROSEVILLE MIN 55113
City State ZIP Cade
MIDLAND CREDIT MANAGEMENT

Name

320 E BIG BEAVER ROAD STE 300

 

Number Street

 

TROY MI 48083

 

City State ZIP Code

MIDLAND CREDIT MANAGEMENT

 

Name

320 E BIG BEAVER ROAD STE 300

 

Number Street

 

TROY Mi 48083

 

City State ZIP Code

MONARCH RECOVER MANAGEMENT

 

Name

3260 TILLMAN DRIVE

 

 

 

Number Street

SUITE 75

BENSALEM PA 19020
City State ZIP Code

RADIUS GLOBAL SOLUTIONS LLC

 

Name

7831 GLENROY ROAD

 

 

 

 

 

 

 

Number Street

SUITE 250-A

MINNEAPOLIS MN

City State ZIP Code
Name

Number Street

City State ZIP Code

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.5 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Part 2: Creditors with Nonpricrity Unsecured Claims

Last 4 digits of account number 4 9 1 9

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4 2 of (Check one): OQ) Part 1: Creditors with Priority Unsecured Claims
WA Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number 9 1 6 O

On which entry in Part 1 or Part 2 did you list the origina! creditor?

Line A of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Wf Part 2: Creditors with Nonpriority Unsecured
Claims

leo

Last 4 digits of account number _4 6 1
On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4, 6 of (Check one}: () Part 1: Creditors with Priority Unsecured Claims

(ff Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number 4 _6 _2 1

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4. [of (Check one): U) Part 1: Creditors with Priority Unsecured Claims

A Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _8 3 7 8
On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4:1S_ of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

W Part 2: Creditors with Nonpriority Unsecured
Claims .

Last 4 digits of account number 9 3 2 9

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): OQ Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

page 2 of sy

 
ne: the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for Statistical reporting purposes only. 28 U. s. C. § 159.
Add the amounts for each type of unsecured claim.

 

Total claims:
from’ Part 1°

Total claims: 6
from Part 2. » 69.

:

 

 

 

6b.
“1 Be.

~~ 6d.

“i 6e.

: 6h.

Case 20-20053 Document 1 . Filed in TXSB on 01/31/20 Page 35 of 45
Debtor 1 Anthony Maurice Johnson

First Name Middie Name Last Name

6a. Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

i. Other. Add all other nonpriority unsecured claims.

Write that amount here.

4 6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

gj.

Case number (i tnown)

 

 

 

 

 

 

 

* Total claim

$ 0.00

$ 0.00

$ 0.00
ts 0.00

$ 0.00
‘ Total claim he

$ 133,888.10

$ 0.00

$ 0.00
+5 97,654.83

$ 231,542.93

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 13 of Bb

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 36 of 45

Fill in this information to identify your case:

Debtor Anthony Maurice Johnson

First Name Middie Name Last Name

Debtor 2 Iris Cary Johnson

(Spouse If filing) First Name Middte Name Last Name
United States Bankruptcy Court for the: District of : , : :

Case number : .
(if known) : (3 Check if this is an
amended filing

 

 

 

)

Official Form 106G | |
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married peopte are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases? 1
CL} No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form. -
dl Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

'
i

 

‘Person or company with whom you have the contract or lease OE ”.” State what the contractor lease is for - Be
a. Acima Credit, LLC 4 car tires and dining table, 4 chairs and bench
Name

9815 S. Monroe Street, 4th Floor
Number Street

 

 

 

 

 

 

 

 

Sandy _UT 84070
City State ZIP Code
22 Corpus Realty Rent for housing
Name , :
512 Woodlake Drive
Number Street
McQueeney - TX 78123 i
City State ZIP Code - :
23) Progressive Leasing Samsung Refridgerator and LG Washer ‘and Dryer set
Name : .

5651 W Talavi Bivd
Number Street

 

 

 

 

 

 

 

 

 

 

 

Glendale AZ 85306
City State ZIP Code
ad | | .
Name ;
Number Street
City State ZIP Code .
25 :
on Name
|
Number Street
i

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page i of___

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20

Fill in this information to identify your case:

Anthony Maurice Johnson

First Name Middle Name

Debtor 2 iris Cary Johnson
(Spouse, if filing) . First Name

Debtor 1
Last Name

Middle Name Last Name

United States Bankruptcy Court for the:

District of

Case number
(If known)

 

 

Official Form 106H
Schedule H: Your Codebtors

Page 37 of 45

1

(], Check if this is an
“amended filing

t

7 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to.this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No |
UL) Yes

- O1 No. Goto line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
UI No
wi Yes. In which community state or territory did you live? 1exas

Iris Johnson

Name of your spouse, former spouse, or legal equivalent

6301 Penny Lane

 

Number Street
Corpus Christi TX 78414
City State

 

ZIP Code

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

. Fillin the name and current address of that person.

q

i

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G)..Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

, Column 2: The creditor to whom you owe the debt

 

: Column 1: Your codebtor Pe

     

” Check all schedules that apply:

   

 

Q) Schedule D,line_

 

 

 

 

 

 

 

 

 

 

Name
QO) Schedule E/F, tine
Number ‘Street LU) Schedule G, line
City : State ZIP Code
3.2
C) Schedule D, line t
Name
QO) Schedule E/F, line ‘
Number Streat Q) Schedule G, line
City : State ZIP Code:
3.3 | .
(2 Schedule D, line
Name TO :
O) Schedule E/F, line.
Number Street QO Schedule G, line :
\
City State ZIP Code

 

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of___

 
Case 20-20053 Document 1 Filed in TXSB on 01/31/20 Page 38 of 45

Fill in this information to identify your case:

Anthony Maurice Johnson

First Name Middle Name

Debtor 2 Aris Cary Johnson
(Spouse, if filing) First Name

Debtor 14

 

Last Name

Middie Name Last Name

United States Bankruptcy Court for the: District of

Case number
(if known)

 

 

 

Official Form 1061
Schedule I: Your Income

 

Check if this is:
(J An amended filing

LIA supplement showing postpetition chapter 13
income as of the following date:.

MM 7 DDIYYYY —

12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case. number (if known). Answer every question.

EEE vescrive Employment

1. Fill in your employment ee ETE O
v y Debtor 4

‘

I

  

_- Debtor 2 or-non-filirig spouse oo

 

information. i

If you have more than one job, ;

attach a separate page with :
information about additional Employment status wi Employed

employers. LL) Not employed

Include part-time, seasonal, or
self-employed work.

Occupation IT Specialist

wf Employed
LU Notemployed :

 

Occupation may include student
or homemaker, if it applies.

US Navy

Employer's name

Package Handler |

FEDEX

 

Employer's address = 88511 Ocean Drive

246 S Navigation Blvd

 

Number Street

y

Number Street

 

é
1

 

Corpus Christi TX 78419

Corpus Christi TX 78405

 

City State ZIP Code

How long employed there? 4 months

Give Details About Monthly Income

City State ZIP Code

4 months

 

spouse unless you are separated.

below. If you need more space, attach a.separate sheet to this form.

 

   

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines:

nen a4
|. For Debtor 2 or: oy
‘ non-filing Spouse. : :

 

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2.

3. Estimate and list monthly overtime pay.

¢ 6,700.80
3. +5 0.00

¢ 1,067.92 |

 

$6,700.80

4. Calculate gross income. Add line 2 + line 3. 4.

 

 

 

$1,067.92

 

 

 

 

Official Form 106l Schedule |: Your Income

page 1

 

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 39 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Anthony Maurice Johnson Rs Case number (irknown)
For Debtor 1 For Debtor.2:or-- |
_. non-filing:‘spouse
Copy fine 4 Were... ec essssscsssssesessseesseessens >4 §$ 6,700.80 $ 1,067.92 |
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 919.32 $ 159.64
5b. Mandatory contributions for retirement plans 5b, §. 207.72 $ 0.00
5c. Voluntary contributions for retirement plans 5c. §$ 134.02 $ 0.00 .
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0,00
5e. Insurance 5e. §$ 294.00 $ 0.00 -
5f. Domestic support obligations 5. S$ 0.00 $ 0.00
5g. Union dues 5g. $0.00. $ 0.00
5h. Other deductions. Specify: Allotment and HSA/Garnishment 5h. +$ 722.00 +¢ 38.28
6. Add the payroll deductions. Add lines 5a+ 5b+5c+5d+5e+5f+5g+5h. 6. § 2,277.06 5 197.92
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $4,423.74 $ 870.00
8, List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross :
receipts, ordinary and necessary business expenses, and the total :
monthly net income. 8a. $___0.00. §. 0.00 :
8b. Interest and dividends 8b. § 0.00 $ 0.00 |.
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive : 1
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $__0.00 $ 0.00
8d. Unemployment compensation Bd. § 0.00 $ 0.00
8e. Social Security 8e. = § 0.00 $ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies. ‘
Specify: sf $0.00 g$_ 0.00 .
8g. Pension or retirement income 8g. § 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. +5 0.00 +$ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8g + Bh. 9] § 0.00 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 423.7. 70.00 _ 293.7:
Add the entries in line 0 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s_4,42374)4) 5 870.00 |= js__5.293.74

 

1

=

 

 

 

 

. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmartied partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

11.

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

No.

12.

# s_ 0.00

, 5,293.74

: Combined
monthly income

 

Q) Yes. Explain:

 

 

 

 

Official Form 1061

Schedule I: Your Income

page 2

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 40 of 45

Fill in this information to identify your case:

Debtor1 Anthony Maurice Johnson oo
First Name Middle Name Last Name Check if this Is: .

Debtor 2 Iris Cary Johnson
(Spouse, if filing) First Name Middle Name

CJ An amended filing

Ola supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: District of

Case number MM / DD/ YYYY : '

 

 

 

Official Form 106J
Schedule J: Your Expenses | | tans

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question. ,

Describe Your Household

1. Is this a joint case?

 

LI No. Go to line 2.
A Yes. Does Debtor 2 live in a separate household?

Wi No :

U) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

 

2. Do you have dependents? Ci No . :
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 1 or Debtor 2 ; age with you?
Debtor 2. each dependent... Oo
Do not state the dependents’ ’ : Son 21 wl No
names. ul Yes
Daughter 20. | Wo
“i Yes
Daughter 19 1 No.
. wi Yes
Daughter 15 U No
“i Yes
QO No
L] Yes
3. Do your expenses include Wh No

expenses of people other than oO
yourself and your dependents? Yes |

 

FEE Estimate Your Ongoing Monthly Expenses .

 

 

_ Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of - Pg, yaar mores

 

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) : Your expenses.
4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 4 750.00
any rent for the ground or lot. . 4. -
If not included in line 4: \
4a. Real estate taxes 4a. § 0.00
4b. Property, homeowner's, or renter’s insurance 4b. 69.00
4c. Home maintenance, repair, and upkeep expenses 4c. §$ 50.00
$ 0.00

 

 

 

4d. Homeowners association or condominium dues 4d.

 

Official Form 106J Schedule J: Your Expenses page 1

 
Debtor 1

40.
At.

"42.

43,
44,

15.

46.

“17.

48.
49,

20,

Official Form 106J

Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 41 of 45

Anthony Maurice Johnson

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, ciubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a, Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b, Car payments for Vehicle 2
17¢c. Other. Specify:
174. Other. Specify:

 

Case number (known),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106!).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your income.

20a. Mortgages on other property

20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses -

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

20e,

6a.

6b,

6c.

6d.

10.
11.

12,

13.

14,

15a,
16b.
15c.

15d.

16.

17a.

17b,

17c.

17d.

18.

19.

20a.
20b.
20c.
20d.

 

§
$ 112.00
$

 

35.00
75.00
"55.00

ff f# Ff £—

160.00

A

100.00
0.00

0.00
: 0.00

| 234.00.
0.00

fA Ff Ff ff

§ : 0.00

0.00
452.00

PA Ff fA

5 0.00
$ ‘0.00

0.00

| 0.00
0.00
0.00

0.00

A fh fl fh

page 2

 

 
Case 20-20053 Document 1 Filed in TXSB on 01/31/20 Page 42 of 45

Debtor 1 Anthony Maurice Johnson Case number (it known)

 

First Name Middle Name Last Name

 

 

21. Other. Specify: -

 

 

| A No.

 

 

 

 

 

 

 

 

 

:

L) Yes. Explain here:

 

 

 

21. +5 0.00
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. | § " 4,284.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 4,284.00
23. Calculate your monthly net income.
| ; . $ 5,293.74
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. :
23b. Copy your monthly expenses from line 22c above. 23b. —¢ , 4,284.00
23c. Subtract your monthly expenses from your monthly income. ,
$ . 1,009.74
The result is your monthly net income. 23c.
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
morigage payment to increase or decrease because of a modification to the terms of your mortgage?
t
i
Official Form 106J Schedule J: Your Expenses page 3

 

 

 

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 43 of 45

Fill in this information to identify your case:

Debtor? Anthony Maurice Johnson 7 |

First Name Middle Name Last Name : :
Debtor 2 Iris Cary Johnson

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

‘

Case number C} Check if this is an
(if known) , amended filing —

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ERE summarize Your Assets

 

 

 

‘Your as assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B..........scscccsscesecresteceseceeeeseteecenetaeecseensetasaeceeaesedseeseseeasessenaeaeennneaes $ 000
1b. Copy line 62, Total personal property, from Schedule A/B.......eccsesesscsssecescseetsesecersntedececesensneceesseeseneteceasaeseuteescesrenmnanaeaes $ 30,213.74
1c. Copy line 63, Total of all property on Schedule A/B .....esceeecseetseescsensectseseetessentaesaesoesensaesanseesatnpesaeuorsaenaesaneneuseusaseeeeeeaens $ 30,213.74

 

 

 

Eg summarize Your Liabilities

 

 

Your li liabilities
“Amount you owe.
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) '

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ “1921197
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) . 0.00

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F...........sesecesieecscinteenens $ -

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ..........sssseesesreees + § "231,542.93

 

 

Your total liabilities $ - 250,754.90

 

 

EERE summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061) 5,293.74

Copy your combined monthly income from line 12 Of SCHECUIE | ........sesssescesseetesseneteneesteceneneenenanaeanntensnaransnensreneneventnanes $ -
5. Schedule J: Your Expenses (Official Form 106J)
. 5 4,284.00

Copy your monthly expenses from line 22c of Schedule J

 

 

 

Official Form 106Sum ' Summary of Your Assets and Liabilities and Certain Statistical Information ‘ page 1 of 2

 

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 44 of 45

Debtor? : Anthony Maurice Johnson

Case number (ifknown)
First Name Middle Name Last Name

EZ Anower These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

QO yes

4

 

7, .What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Cl Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
' Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 9,915.36

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

 

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) gs ———Céi00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) g_——C«i 00 :
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s_s—s—it—=Cé«!DD
9d. Student loans. (Copy line 6f.) g____—-133,888.10
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.) TT
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 133,888.10

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

 
Case 20-20053 Document1 Filed in TXSB on 01/31/20 Page 45 of 45

Fill in this information to identify your case:

Debtor 4 Anthony Maurice Johnson
3

First Name Middle Name Last Name

Debtor 2 Iris Cary Johnson

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number
(If known)

 

Ui check if this is an
amended filing

:

 

Official Form 106Dec |
Declaration About an Individual Debtor’s Schedules __ . 12115

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Wi No

Cl Yes. Name of person, . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

'

Under penalty of perjury, } declare that ] have read the summary and schedules fited with this declaration and
that they are true and correct. !

Cathy, I x A (20

 

x
Signature of Debtor4 Signet ture of Debtor g :
nate _O! [31 [2090 nee 01 [312020 |

MM/ DD / YYYY MM/ BD / YYYY

Official Form 106Dec Declaration About an individual Debtor's Schedules

 

 
